1111DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 02/12/2020.

Information Disclosure Statement
               The information disclosure statement filed 02/12/2020 was filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
                The abstract filed 02/12/2020 appears to be acceptable.

Claim Objections
Following claim(s) are objected to because of the following errors and informalities, for consistency and accuracy of the claim languages:
Claim 1 in line 21 recites “at least two channels”, should be read as “the two channels” for appropriate antecedent basis.
Claim 4 recites “wherein said vaporization chamber is provided between two stacked walls, at least one of the walls being the heat exchanging wall, wherein 
Claim 10 in line 16 recites “at least two channels”, should be read as “the two channels” for appropriate antecedent basis.
Claim 16 in line 21 recites “at least two channels”, should be read as “the two channels” for appropriate antecedent basis.
Claim 17 in line 23 recites “at least two channels”, should be read as “the two channels” for appropriate antecedent basis.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 , 3, 6, 18 and 17 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by EP 0919767 A1 to PIETZONKA FRIEDRICH (PIETZONKA).

Re: Claims 1 and 17:
PIETZONKA discloses:
A method for recovering heat from a flue gas from an engine (See Fig.1:  gas turbine, ¶0001), the method comprising:
supplying flue gas from the engine (See Fig.1: 1-4) to a flue gas chamber (See Fig.1: housing of heat exchanger 7) of a heat exchanger (See Fig.1: heat exchanger 21-23), and supplying coolant liquid to a vaporization chamber of said heat exchanger (See Fig.1: vaporization chamber 22 of heat exchanger 7), wherein said coolant liquid vaporizes in the vaporization chamber to give vapor (See Fig.1: ¶0014-¶0015),
using the vapor to drive an expansion device (See Fig.1: 9-10) , thereby recovering said heat as mechanical work or electrical energy (See Fig.1: electric generator 5),
condensing the vapor in a condenser (See Fig.1: 11) downstream of said expansion device (See Fig.1: 9-10) to give condensate, pressurizing the condensate in a pump (See Fig.1:  pump 20) to give pressurized condensate, and supplying the pressurized condensate to the vaporization chamber (See Fig.1: 21-23) as said coolant,
wherein in said vaporization chamber said coolant liquid (See Fig.1: water) flows in contact with a heat exchanging wall (See Fig.1: walls of tubes in heat exchange surfaces 21-23) in heat exchanging contact with flue gas (See Fig.1: exiting from gas turbine engine 1-4 and flows through housing of heat exchanger 7) in said flue gas chamber (See Fig.1: housing of heat exchanger 7) thereby causing vaporization of said coolant liquid (See Fig.1: ¶0014: water),
wherein said vaporization chamber (See Fig.1: 21-23) comprises a plurality of flow-modifying structures (See Fig.1:  the flow modifying structures are the separation spaces between the channels of the heat exchange surfaces, it is an implicit feature that the heat exchanger surfaces comprises multiple water/steam channels) that are arranged in series in the direction of the flow of coolant liquid (See Fig.1: 21-23 are in series) and that are each configured for modifying the flow of the coolant liquid and the vapor in said vaporization chamber (See Fig.1: in each heat exchanger surface),
wherein each of said flow-modifying structures comprises:
a first part (See Fig.1:  21) wherein a channel (See Fig.1:  21a) for coolant is divided in two channels (the heat exchanger surfaces 21) for coolant, and
a second part (See Fig.1:  21b), arranged downstream of the first part (See Fig.1:  21), wherein at least two channels for coolant are combined into a single channel (See Fig.1:  the header 21b) for coolant, wherein said heat exchanger comprises:
an inlet (inlet is implicit and is well known in the art) for pressurized coolant liquid and an inlet plenum (See Fig.1: 21a)  between said inlet and a first end of said vaporization chamber (See Fig.1:22)  ,
an outlet (See Fig.1: outlet is implicit and is well known in the art  for vapor C) for vapor at an opposite second end of said vaporization chamber, wherein said first and second end define a length (See Fig.1)  of said vaporization chamber between them, and
an outlet plenum (See Fig.1: outlet header 21b) between said second end and said outlet.
Re: Claim 17: PIETZONKA discloses all the limitations of claim 17. 

Re: Claim 3:
PIETZONKA discloses:
The method according to claim 1, wherein the method comprises flowing coolant liquid from said first end to said second end (See Fig.1: first end to the right and second end to the left of housing of heat exchanger 7, and coolant flow from first end 21a to the second end 23b) , and wherein at least part of said flowing coolant is subjected to multiple flow modifications (See Fig.1: multiple flow modifications from 21a, 21, 21b , 20, 22, 22b, 23a, 23, 23b) while flowing in said vaporization chamber (See Fig.1: 21-23) between said first end and said second end, wherein each flow modification comprises a step of dividing the flow of coolant into two streams (See Fig.1: each flow modification comprises at least two streams as it passes through multiple tubes of 21, 22 and 23), and a step of combining at least two streams of coolant into a single stream (See Fig.1: combining at least two streams in 21b or 22b or 23b).

Re: Claim 6:
PIETZONKA discloses:
The method according to claim 1, wherein said heat exchanger comprises said outlet plenum (See Fig. 1: 23b) between said second end and said outlet.

Re: Claim 18:
PIETZONKA discloses:
The method of claim 1, PIETZONKA discloses all the limitations of claim 1, and wherein the expansion device is used to recover heat as electrical energy using a generator (PIETZONKA: See Fig.1: generator 5).


Re: Claim 20:
PIETZONKA modified by JACKSON discloses:
The method of claim 16, modified PIETZONKA discloses all the limitations of claim 16, and wherein the expansion device is used to recover heat as electrical energy using a generator (PIETZONKA: See Fig.1: generator 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16, 5 is/are rejected under 35 U.S.C. 103 as being un-patentable over EP 0919767 A1 to PIETZONKA FRIEDRICH (PIETZONKA) combined with the following reasons.
Re: Claim 16: PIETZONKA discloses all the limitations of claim 16, as regards claim limitation “wherein the channels between two flow-modifying structures have a diameter of less than 5.0 mm” recited in claim 16, 
Although PIETZONKA discloses all the limitations of claim 1,  and that the channels between the two flow-modifying structures have a diameter in between,  PIETZONKA is silent regarding “ having a specific diameter of less than 5.0 mm” recited in claim 16,  however, it would have been an obvious matter of design choice to form heat exchange having two flow-modifying structures having a diameter in between, since such a modification would have involved a mere change in the size of a component, specifically the instant application discloses that such diameters can be varied as described on page 13 in lines 8-11 of the specification, further a change in size is generally recognized as being within the level of ordinary skill in the art, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.



Re: Claim 5:
PIETZONKA discloses:
The method according to claim 1, PIETZONKA discloses all the limitations of claim 1, PIETZONKA, is silent regarding:
wherein the channels between two flow-modifying structures have a diameter of less than 5.0 mm.
Although PIETZONKA discloses all the limitations of claim 1,  and that the channels between the two flow-modifying structures have a diameter in between,  PIETZONKA is silent regarding “ having a specific diameter of less than 5.0 mm” recited in claim 16,  however, it would have been an obvious matter of design choice to form heat exchange having two flow-modifying structures having a diameter in between, since such a modification would have involved a mere change in the size of a component, specifically the instant application discloses that such diameters can be varied as described in ¶0055, further a change in size is generally recognized as being within the level of ordinary skill in the art, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.

Claim 1 is/are also rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2016/0201519 to ZHOU (ZHOU) in view of  U.S Publication 2009/0229801 A1 to STEWART (STEWART).
Re: Claim 1:
ZHOU discloses:
A method for recovering heat from a flue gas from an engine (See Fig.1:  exhaust gases/flue gases via 82, 78 from engine 50), the method comprising:
supplying flue gas from the engine (See Fig.1: 50) to a flue gas chamber (See Fig.1: formed by housing of heat exchanger 76/150 as shown in figure 3) of a heat exchanger (See Figs.1, 3, 4: heat exchanger 76/150), and supplying coolant liquid (Figs.1, 3, 4:  via 158,180) to a vaporization chamber of said heat exchanger (Figs.1, 3, 4: ¶0046: vaporization chamber 154), wherein said coolant liquid vaporizes in the vaporization chamber to give vapor (Figs.1, 3, 4: 154),
using the vapor to drive an expansion device (See Fig.1: 84) , thereby recovering said heat as mechanical work or electrical energy (See Fig.1: electric generator 86),
condensing the vapor in a condenser (See Fig.1: 90) downstream of said expansion device (See Fig.1: 84) to give condensate, pressurizing the condensate in a pump (See Fig.1:  pump 72) to give pressurized condensate, and supplying the pressurized condensate to the vaporization chamber (See Figs.1, 3 and 4: 154 via 158) as said coolant,
wherein in said vaporization chamber said coolant liquid (See Fig.1: ¶0018: working fluid may be R-134a, R-245, or another organic or inorganic chemical refrigerant based on the desired operating parameters of the cycle) flows in contact with a heat exchanging wall (See Fig.1: walls of 154) in heat exchanging contact with flue gas (See Fig.1: via 78) in said flue gas chamber (See Fig.1: housing of heat exchanger 76/150) thereby causing vaporization of said coolant liquid (See Fig.1: ¶0025: organic fluid),
wherein said vaporization chamber (See Figs.1, 3, 4: 154) comprises a plurality of flow-modifying structures (See Figs.1, 3, 4: ¶0051: heat exchanger tubes 154 are illustrated as being generally straight tubes, in other examples, the tubes may be curved or otherwise shaped) that are arranged in series in the direction of the flow of coolant liquid (See Figs.1, 3, 4: ¶0051: since flow modifying structure is provided by making curved  vaporization tube/chamber 154, the flow is in series) and that are each configured for modifying the flow of the coolant liquid and the vapor in said vaporization chamber (See Fig.1: ¶0046: 154),
wherein each of said flow-modifying structures comprises:
a first part (See Fig.4 as annotated by the examiner:  FP) , and
a second part (See Fig.4 as annotated by the examiner:  SP), arranged downstream of the first part (See Fig.4 as annotated by the examiner:  FP), combined into a single channel (See Fig.4:  200) for coolant, wherein said heat exchanger comprises:
an inlet (See Fig.4: 156) for pressurized coolant liquid and an inlet plenum (See Figs. 3-4: 156)  between said inlet (See Fig.4:   156) and a first end of said vaporization chamber (See Fig.3: first end of vaporization chamber 154 as shown)  ,
an outlet (See Fig.3: implicit  as  outlet manifold is disclosed in ¶0046) for vapor at an opposite second end of said vaporization chamber (See Fig.4:   154), wherein said first and second end define a length (See Fig.3)  of said vaporization chamber (See Fig.4:   154) between them, and
an outlet plenum (See Fig.1: 160) between said second end and said outlet.
ZHOU discloses flow modifying structure, however ZHOU is silent regarding:
 first part wherein a channel for coolant is divided in two channels for coolant,
  wherein the two channels  for coolant are combined into a single channel for coolant.
However STEWART teaches:
first part wherein a channel for coolant is divided in two channels for coolant (STEWART: See Figs. 1-2: ¶0027-¶0028: discloses flow modifying structure 44 which are offset from one another which forms at least two channels for the fluid being flown in heat exchanger tube 16),
wherein the two channels (See Figs.1-2:  formed by the protuberances 44) for coolant are combined into a single channel.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure ZHOU to include the teachings of STEWART, because STEWART teaches a heat exchanger tubes or vaporization chambers having flow modifying structure in shape of offset protuberances 44 which forms plurality of channels  and that producing  heat exchanger tubes for a heat exchanger having a dimple pattern formed thereon, provides the benefit of increasing a thermal efficiency of the heat exchanger and maximizing  durability of the tubes (STEWART: ¶0006).


    PNG
    media_image1.png
    698
    1089
    media_image1.png
    Greyscale


Claim 7-8 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2016/0201519 to ZHOU (ZHOU)  in view of U.S Publication 20090229801 A1 to STEWART (STEWART) as applied to claim 1 above, and further combined with the following reasons.
Re: Claim 7:
ZHOU modified by STEWART discloses:
The method according to claim 1, ZHOU discloses all the limitation of claim 1 and that coolant is any suitable organic working fluid in disclosed organic Rankine cycle, although ZHOU does not specifically disclose wherein the coolant is or comprises ethanol, however the examiner takes official notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date to employ ethanol as a working fluid since it is well known in the art that ethanol is used as a working fluid in organic Rankine cycle.
ZHOU discloses all the limitations of claim 1, ZHOU further discloses and wherein the method comprises evaporating the coolant in the heat exchanger, however ZHOU is silent regarding specific value of evaporating at least 1.0 g coolant per second. However, it would have been an obvious matter of design choice to evaporate the coolant in an organic Rankine cycle in multiple ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.



Re: Claim 8:
ZHOU modified by STEWART discloses:
The method according to claim 7, ZHOU discloses all the limitation of claim 1 and that coolant is any suitable organic working fluid in disclosed organic Rankine cycle, ZHOU is silent regarding wherein the coolant comprises ethanol and water, however the examiner takes official notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date to employ the coolant comprises mixture of ethanol and water as a working fluid since it is well known in the art that mixture of ethanol and water is used as a working fluid in organic Rankine cycle.

Claims 9, 19 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2016/0201519 to ZHOU (ZHOU) in view of U.S Publication 20090229801 A1 to STEWART (STEWART) as applied to claim 1 above, and further in view of U.S Publication number 2011/0271677 A1 to TENG et al. (TENG).
Re: Claim 9:
ZHOU discloses:
 The method according to claim 1, ZHOU discloses all the limitation of claim 1 and that there is pressure in the vaporization chamber, ZHOU is silent regarding:
wherein the cooling liquid comprises a mixture of a first and a second component, wherein the second component is a compound having a higher volatility than the first component.
However TENG teaches:
wherein the cooling liquid comprises a mixture of a first and a second component, wherein the second component is a compound having a higher volatility than the first component (TENG: See Fig.1: ¶ 0015: a working fluid, such as a water and ethanol mixture, and it is well known in the art that ethanol is higher in volatility as compared to water).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the working fluid of ZHOU for the working fluid of TENG in an organic Rankine cycle, because TENG teaches that this configuration provides the benefit of which maximized the exhaust reforming process which is well known in the art.  Additionally, an express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious.  See MPEP 2144.06.
ZHOU and TENG disclose all the limitations of claim 9, ZHOU and TENG are silent regarding wherein the pressure in the vaporization chamber is 1 to 40 bar.
ZHOU and TENG discloses all the limitations of claim 9, ZHOU and TENG further discloses vaporization chamber having a pressure, however ZHOU and TENG are silent regarding specific value of  pressure in vaporization chamber is 1 to 40 bar. It would have been an obvious matter of design choice to  have a desired pressure in the vaporization chamber in an organic Rankine cycle in multiple ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.


Re: Claim 19:
ZHOU modified by STEWART and TENG discloses:
The method of claim 9, modified ZHOU discloses all the limitations of claim 9 and wherein the first component of the cooling liquid is water (TENG: as discussed in claim 9 above since second component is ethanol which has higher volatility and water is the first component having lower volatility than ethanol).

Allowable Subject Matter and Prior Art
Claims 2-4 and 10-14, is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art U.S Publication number 2013018069 fails to disclose either alone or in combination fail to teach or fairly suggest:
Re: Claim 10:  “A heat recovery system comprising: a heat exchanger with a first chamber and a vaporization chamber and a heat exchanging wall between said chambers, and an inlet for pressurized coolant liquid and an outlet for coolant vapor, wherein said inlet and outlet are connected to said vaporization chamber, and wherein the first chamber has an inlet and an outlet for a first fluid stream, an outlet for vapor at an opposite second end of said vaporization chamber, wherein said first and second end define a length of said vaporization chamber between them, and an outlet plenum between said second end and said outlet, in combination with wherein said flow-modifying structures are protrusions of said wall into said vaporization chamber, wherein said vaporization chamber comprises as said protrusions staggered rows of pillars, wherein said rows are distributed over said length of the vaporization chamber, wherein in each row the pillars are distributed in width direction transversal to said length, and wherein for a pair of neighboring rows, the pillars have a different position in said width direction, such that the rows of pillars are staggered.” in combination with limitations of base claim and intervening claims.
Re: Claim 2: “wherein said flow modifying structures are protrusions of said wall into said vaporization chamber, wherein said vaporization chamber comprises as said protrusions staggered rows of pillars, wherein said rows are distributed over said length of the vaporization chamber, wherein in each row the pillars are distributed in width direction transversal to said length, and wherein for a pair of neighboring rows, the pillars have a different position in said width direction, such that the rows of pillars are staggered.” in combination with limitations of base claim and intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAFIQ MIAN/Primary Examiner, Art Unit 3746